   Case: Case
         18-3512
              2:16-cv-00248-RK
                   Document: 003113153130
                               Document 86 Page:
                                           Filed 02/05/19
                                                  1   DatePage
                                                          Filed:102/05/2019
                                                                  of 1



     UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                           No. 18-3512

                                Ruth Briggs v. Temple University

                             (Originating Court No. 2-16-cv-00248)

                                           ORDER

In accordance with the agreement of the parties in the above-captioned case, the matter is hereby
dismissed pursuant to Fed. R. App. P. 42(b), without cost to either party. A certified copy of this
order is issued in lieu of a formal mandate.

For the Court,


s/ Patricia S. Dodszuweit
Clerk

Date: February 5, 2019

Cc: Richard R. HarrisEsq.                         A True Copy:
Rahul MunshiEsq.
Rachel F. SatinskyEsq.
Jonathan L. ShawEsq.                              Patricia S. Dodszuweit, Clerk
                                                  Certified Order Issued in Lieu of Mandate
